Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 26, 2006                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

  131488                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  RODERICK DHUE,                                                                                       Robert P. Young, Jr.
           Plaintiff-Appellant,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 131488
                                                                    COA: 266818
                                                                    WCAC: 04-000340
  KASLE STEEL CORPORATION,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 11, 2006 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 26, 2006                  _________________________________________
           t0918                                                               Clerk